DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 17 December 2021, the amendments to the claims, drawings and specification have been entered into the application.  The examiner agrees that the drawings and specification do not contain new matter, but only provide details about components previously disclosed, therefore, the amendments are accepted.  By this amendment, claims 1-14 are cancelled, claims 15-19 have been entered, and claims 15-19 are currently pending in the application.  The claims amendments have been addressed in the revised rejections as presented below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim(s) 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over YouTube video titled “How To Install A Rail On A Factory AR-15 Handguard” by AdventureColorado (Adventure Colorado).
Regarding claim 15, Adventure Colorado discloses a forward grip device for selective attachment to a Picatinny rail that is coupled to a firearm, said forward grip comprising: an interface cradle defining a dove-tail slot configured and operable for selectively receiving the Picatinny rail said interface cradle having a bottom wall defining an aperture; a grip tube having an upper end coupled to a bottom of said interface and having a lower end opposite the upper end that includes a first locking section, said grip tube having a body extending between said upper and lower ends defining an interior space; wherein said first locking section includes a locking rod having a first end proximate said lower end of said grip tube and a second end situated in said aperture of said bottom wall of said interface cradle, and a grip cap threadably and rotatably coupled to said lower end and coupled to said first end of said locking rod such that said grip cap is rotatably movable between a released configuration at which said second end of said locking rod is displaced from the Picatinny rail and a deployed configuration at which said second end is coupled to the Picatinny rail (All aspects are clearly shown and/or described in the video between timestamp 4:55 and timestamp 5:22, commentator in the video clearly notes that the cap is screwed onto the handle as well as showing the rotational movement to engage that Picatinny rail).

Regarding claim 18, Adventure Colorado further discloses wherein said grip and locking rod are a quick turn-and-release mechanism for attaching and detaching said interface to the firearm (All aspects are clearly shown and/or described in the video between timestamp 4:55 and timestamp 5:22).
Regarding claim 19, Adventure Colorado further discloses wherein said first locking section includes a plurality of external threads and said second locking section includes a plurality of internal threads complementary to said plurality of external threads (All aspects are clearly shown and/or described in the video between timestamp 4:55 and timestamp 5:22, understood that there are threads on the bottom cap that correspond to threads on the internal locking mechanism, though the threads are not directly shown in the video, it is clearly understood that the external threads and internal threads can be provided on either of the components and maintain functioning and/or it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167).
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adventure Colorado as applied to claim 15 above, and further in view of U.S. Pre-Grant Publication 2009/0313873 by Roth (Roth).
Regarding claim 16, Adventure Colorado does not disclose an index finger cradle or another cradle.
Roth, a related prior art reference, discloses wherein: said upper end of said grip tube includes an index finger cradle extending outwardly from a forward side of said grip tube that is configured to receive an index finger of a user; said upper end of said grip tube includes another cradle extending outwardly from a rearward side of said grip tube and configured to receive a thumb of a user (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Adventure Colorado with the noted teachings of Roth.  The suggestion/ motivation for doing so would have been to improve the ergonomics of the handgrip assembly.
Regarding claim 17, Roth further discloses wherein said grip tube has an ergonomic configuration (See Figures and Specification, clearly articulated).
Claim(s) 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature Reference titled “AR-15/M16 Swiss Pattern Vertical Foregrip Black Polymer - PM007, by ProMag” by Classic Firearms (ProMag).  Note: the reference contains reviews for the product dated as early as 24 December 2016.
Regarding claim 15, ProMag discloses a forward grip device for selective attachment to a Picatinny rail that is coupled to a firearm, said forward grip comprising: an interface cradle defining a dove-tail slot configured and operable for selectively receiving the Picatinny rail said interface cradle having a bottom wall defining an aperture; a grip tube having an upper end coupled to a bottom of said interface and 
ProMag discloses the claimed invention except for a the locking rod having a fan-shaped configuration having a tip.  It would have been an obvious matter of design choice to have a fan-shaped configuration, since applicant has not disclosed that the fan-shaped configuration solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with a first end having a variety of cross-sectional shapes.
Regarding claim 18, ProMag further discloses wherein said grip and locking rod are a quick turn-and-release mechanism for attaching and detaching said interface to the firearm (See Pictures, clearly illustrated).
Regarding claim 19,.
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ProMag as applied to claim 15 above, and further in view of Roth.
Regarding claim 16, ProMag does not disclose an index finger cradle or another cradle.
Roth, a related prior art reference, discloses wherein: said upper end of said grip tube includes an index finger cradle extending outwardly from a forward side of said grip tube that is configured to receive an index finger of a user; said upper end of said grip tube includes another cradle extending outwardly from a rearward side of said grip tube and configured to receive a thumb of a user (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of ProMag with the noted teachings of Roth.  The suggestion/ motivation for doing so would have been to improve the ergonomics of the handgrip assembly.
Regarding claim 17, Roth further discloses wherein said grip tube has an ergonomic configuration (See Figures and Specification, clearly articulated).
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641